Title: To Benjamin Franklin from William Lee, 13 June 1777
From: Lee, William
To: Franklin, Benjamin


Dear Sir.
Hotel de Grand Villars June 13th. [1777.]
In my way to Town this evening I call’d on Mr. D. to request he wou’d write the Letter to Nantes that had been talked of, which he promised to do, at the same time he inform’d me he was going on Monday next into the Country for some weeks, and proposed that we shou’d together wait on you on Sunday Morning to settle what was best to be done. This proposition was of course agreed to, therefore we shall do ourselves the Honour of Breakfasting with you on Sunday at Nine oClock. I am Dear Sir with Sincere Esteem &c. Your most Humble Servant.
W.L.
 
Addressed: Monsieur / Monsieur Francois / chez Monsr. Chaumont / a Passi
Notation: W Lee. to BF. June 13. 1777.
